Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-1415
                           Lower Tribunal No. 19-103
                              ________________


     Open MRI of Miami-Dade, Ltd. a/a/o Deogracia Barreras,
                                    Petitioner,

                                        vs.

                United Automobile Insurance Company,
                                   Respondent.



      On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Appellate Division, Daryl E. Trawick, Lisa S. Walsh and Maria de Jesus
Santovenia, Judges.

     Douglas H. Stein, P.A., and Douglas H. Stein; Buchalter, Hoffman &
Dorchak, and Kenneth J. Dorchak, for petitioner.

      Michael J. Neimand, for respondent.


Before EMAS, C.J., and HENDON and GORDO, JJ.

      GORDO, J.
      Open MRI of Miami-Dade, Ltd. seeks second-tier certiorari review of a circuit

court appellate decision reversing and remanding an order of the county court, which

entered final summary judgment against United Automobile Insurance Company in

an action for personal injury protection (“PIP”) benefits. Open MRI argues the

circuit court, acting in its appellate capacity, legally erred in reversing county court’s

order. Because our scope of review is limited to whether the circuit court afforded

the parties procedural due process and applied the correct law, and we find that it

did, we deny the petition.

      “The decision in this case is driven by the narrow scope of second-tier

certiorari review of a circuit court acting in its appellate capacity.” State Farm Mut.

Auto. Ins. Co. v. CC Chiropractic, LLC, 245 So. 3d 755, 758 (Fla. 4th DCA 2018).

“[W]hen a district court considers a petition for second-tier certiorari review, the

‘inquiry is limited to whether the circuit court afforded procedural due process and

whether the circuit court applied the correct law,’ or, as otherwise stated, departed

from the essential requirements of law.” State Farm Mut. Auto. Ins. Co. v. CEDA

Health of Hialeah, LLC, 300 So. 3d 748, 751 (Fla. 3d DCA 2020) (quoting Custer

Med. Ctr. v. United Auto. Ins. Co., 62 So. 3d 1086, 1092 (Fla. 2010)). Second-tier

certiorari “cannot be used to grant a second appeal to correct the existence of mere

legal error.” Id. (quoting Custer, 62 So. 3d at 1093).




                                            2
       Open MRI does not argue that it was not afforded procedural due process but

attempts to seek a second appeal to correct what amounts to mere legal error. Based

on the record before us, we conclude the circuit court applied the correct law in

reviewing county court’s order and did not depart from any essential requirement of

law.

       Petition denied.




                                        3